DETAILED ACTION
Claims 1-4 are presented for examination. Claims 1 and 2 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 9,682,387 B2, Alexander, et al. [herein “Alexander”] column 6 lines 16-21 teaches selecting a magnitude and direction of an inlet angle to provide a desired rotational speed and flow rate. But Alexander fails to teach increasing an outlet clearance when the atomizing nozzle is not in a stable working state.
US patent 9,211,019 B2 Driscoll, Jr. et al. [herein “Driscoll”] columns 11-12 teaches the mathematical relationship of Bernoulli’s equation to achieve a target flow rate. But Driscoll fails to teach increasing a nozzle clearance whenever the atomizing nozzle is not maintained in the stable working state.
US 2017/0028428 Cote [herein “Cote”] paragraphs 109-112 teaches a set of times for testing sprinkler precipitation including “a cycle of 13 minutes 35 seconds.” 13 minutes is at least 10 minutes. Operating at a fixed 40 psi is operating at a stable working state. But Cote fails to teach increasing a nozzle clearance whenever the atomizing nozzle is not maintained in the stable working state.
Lesmeister, C. “Assessment of the ‘Catch-Can’ Test for Measuring Lawn Sprinkler Application Rates” Master’s Dissertation, U. Wyoming (2004) page 12 last paragraph teaches “Depth measurements for times less than ten minutes might be too small to measure.” But Lesmeister fails to teach increasing a nozzle clearance whenever the atomizing nozzle is not maintained in the stable working state.
None of the references taken either alone or in combination with the prior art of record disclose “when the atomizing nozzle is not maintained in the stable working state, the nozzle core is released from a constrained state, the phase angle α between the nozzle core and the nozzle body is increased to increase the outlet clearance between the nozzle core and the nozzle body” in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        14 September 2021